Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8,11-16,18-22,25-27,29-30 and 32-33 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Irina Sullivan (Reg. No. 72922) on 8/8/2022.


Listing of Claims

1-8. (Previously Presented)

9-10. (Previously Canceled)

11-16. (Previously Presented)

17. (Previously Canceled)

19. (Currently Amended) The method of claim [[17]] 18, wherein the at least one characteristic feature of the at least one trigger event is selected from: duration of the trigger event, speed profile of the trigger event, and the at least one characteristic feature of the at least one operator alerting signal is selected from: duration of the operator alerting signal, speed profile of the operator alerting signal.

20-22. (Previously Presented)

23-24. (Previously Canceled)

25-27. (Previously Presented)

28. (Previously Canceled)

29-30. (Previously Presented)

31. (Previously Canceled)

32-33. (Previously Presented)



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Ishihara et al. teaches A vehicle having a display device that can operate in multiple modes some of which include the ability to operate the screen through touch functionality. Changes in seat position correspond to the different display modes and both the seat position and display mode can be changed based on a triggering event. In Ishihara an alerting signal of a triggering event can be sent to the display device.
The second closest prior art Oh et al. teaches a vehicle display system where when the seat is positioned close enough to the screen touch control of the screen can be used and when the user is far from the screen where the user may not be able to touch the screen a gesture control mode can be used.
The third closest prior art Davis et al. teaches the two different display modes having different widgets, e.g. tiles, displayed on screen.

Regarding claims 1 and 14 taken independently or in combination with the prior art of record fails to teach or render obvious “transmit to the user at least one alerting signal indicating the change in the operating mode of the display device, wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode, wherein the at least one of the first plurality of movable tiles includes additional information, and wherein the at least one of the first plurality of movable tiles enters a visible region of the screen from a left side to a right side with reference to a plane of the at least one of the first plurality of movable tiles.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Aoyama (US 20150212584 A1) “The ECU 25 detects a tile angle .theta. using the rotation angle sensor 26, a touch signal St indicating a time of finger contact, a time of finger lift, and the position of touch detected by the touch panel 14, a detection signal Ss for the forearm and the hand (the finger) using the detection sensor 16, and a seat position detection signal Sp using a seat position sensor 31 (a driver seat position detection signal Spd and a front passenger seat position detection signal Spa) using the seat position sensor 31. In addition, the ECU 25 drives the actuator 22 to tilt the touch panel 14 by setting and controlling, for example, the tile angle .theta. of the touch panel 14 on the basis of these detection signals. The functions implemented by the ECU 25 may be embodied by another hardware such as a circuitry or a control module.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668